Citation Nr: 1119612	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  05-32 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for headaches, to include as due to undiagnosed illness.

2.  Entitlement to service connection for body aches, joint and back pain, to include as due to undiagnosed illness.

3.  Entitlement to service connection for fatigue, to include as due to undiagnosed illness.

4.  Entitlement to service connection for anxiety and short term memory loss, to include as due to undiagnosed illness.    

REPRESENTATION

Veteran represented by:  The American Legion


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active service from August 1989 to December 1989 and from December 1990 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision by the Department of Veterans' Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

The Board previously remanded this matter in January 2009.  

The issues of entitlement to service connection for body aches, joint and back pain, to include as due to undiagnosed illness and entitlement to service connection for fatigue, to include as due to undiagnosed illness, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Headaches have been associated with allergic rhinitis.  

2.  Anxiety is related to service.  


CONCLUSIONS OF LAW

1.  Headaches are proximately due to or the result of a service-connected disability. 38 U.S.C.A. §§ 1110,  5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2010).  

2.  Anxiety was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.317 (2010).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations implementing the VCAA were then published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2010).  The VCAA and its implementing regulations are applicable to this appeal.

The duty to notify under the VCAA requires VA to notify the claimant and the claimant's representative, if any, of the information and medical or lay evidence that is necessary to substantiate the claim.  In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 119-20 (2004), the Court specifically held that the VCAA requires VA to provide notice that informs the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim, (2) that VA will seek to provide, and (3) that the claimant is expected to provide.  The Court has indicated that notice under the VCAA must be given prior to an initial unfavorable decision by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  Under these provisions, VA is required to obtain service medical records and relevant VA healthcare records and must make reasonable efforts to help the veteran obtain other relevant medical records.  The duty to assist also requires VA to provide the claimant with a medical examination or a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R § 3.159 (2009).

The Court has mandated that VA ensure strict compliance with the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. App. at 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the Court issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Dingess/Hartman at 488.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

In a May 2004 letter, the RO provided the Veteran with notice of the evidence required to substantiate his claims.  The letter informed the Veteran what information and evidence VA was responsible for obtaining and what evidence VA would assist him in obtaining.  The letter explained how disability ratings and effective dates are determined.  This letter satisfied the timing requirements set forth in Pelegrini, as it was provided prior to the rating decision on appeal.

The Board notes that the Veteran has not been provided with notice of the information and evidence necessary to establish a disability rating and effective date as required by Dingess.   The RO shall address any notice defect regarding disability ratings and effective dates when effectuating the award of service connection for anxiety and headaches.  Thus, the lack of such notice does not prejudice the Veteran.  

Regarding the duty to assist, the RO obtained the pertinent evidence necessary to decide the claim.  The record on appeal includes service treatment records and relevant post-service medical records identified by the Veteran.   The Veteran was afforded VA examinations.  

The Board finds that VA provided the Veteran adequate notice and assistance with regard to the claim on appeal.  Even assuming otherwise, remanding for additional notification and/or assistance is unnecessary because, due to the favorable disposition of the claims being decided, the Board's decision to proceed in the adjudication of the claims does not prejudice the Veteran in the disposition thereof.  Bernard v. Brown, 4 Vet. App. 384, 392- 94 (1993)


II.  Analysis of Claim

A.  Applicable Legal Criteria - Service Connection 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in active service.  38 U.S.C.A. § 1110.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137(West 2002); 38 C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).\

Additionally, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310 (2010). The provisions of 38 C.F.R. § 3.310 were amended, effective from October 10, 2006; however, the new provisions require that service connection not be awarded on an aggravation basis without establishing a pre-aggravation baseline level of disability and comparing it to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although the stated intent of the change was merely to implement the requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the new provisions amount to substantive changes to the manner in which 38 C.F.R. § 3.310 has been applied by VA in Allen-type cases since 1995.  Consequently, the Board will apply the older version of 38 C.F.R. § 3.310, which is more favorable to the claimant because it does not require the establishment of a baseline before an award of service connection may be made and the Veteran's claim was filed prior to the effective date of the revised regulation.

Generally, to prevail on a claim of service connection on the merits, there must be medical evidence of (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in- service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).

The Veteran served in the Southwest Asia Theater during Operation Desert Storm.  For Veterans who served in the Southwest Asia Theater during the Persian Gulf War, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, fatigue; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; signs or symptoms involving the respiratory system; or sleep disturbances.  The chronic disability must have become manifest either during active military service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2011, and must not be attributed to any known clinical diagnosis by history, physical examination or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(b).

For purposes of section 3.317, a qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): (A) an undiagnosed illness; (B) the following medically unexplained chronic multi-symptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multi symptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. 1117(d) warrants a presumption of service-connection.  38 C.F.R. 
§ 3.317(a)(2)(i).

In addition, under section 3.317, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, or disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).

For purposes of § 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Headaches

The Veteran asserts that he developed headaches following his service in the Persian Gulf.  

The Veteran had active duty service from August 1989 to December 1989 and from December 1990 to March 1991.  Service treatment records do not reflect complaints or treatment of headaches.  

Post-service medical records reflect treatment of headaches, with a reported medical history of headaches since the mid-1990's.  

The Veteran had a VA Gulf War Guidelines examination in September 2005.  The examination report shows that the Veteran reported headaches located in the left and right temple regions, described as sharp and painful and lasting four to five hours in duration.  The Veteran described the headaches as steady, first occurring 5-10 years prior.  The examiner diagnosed headaches with non-prostrating symptoms.  With regard to etiology of headaches, the examiner noted that many of the Veteran's vague complaints, including headaches, can be associated with excessive daytime sleepiness with the diagnosis of obstructive sleep apnea.  

A private medical record dated in March 2005, from Trinity Health Center, reflects that the Veteran was seen for followup regarding his headaches and sinus congestion.  A physician assessed chronic headaches and noted that, "For his chronic headaches, these are maybe psychogenic or some nasal congestion because of allergic rhinitis."  

The Veteran had a VA examination in May 2009.  The Veteran reported that his headaches started in the mid 1990's and occurred 4 times per week, usually in the late afternoon.  The examiner diagnosed chronic headaches.  The examiner opined that the history of headaches and the examination for headaches do not represent signs or symptoms of an undiagnosed illness or a chronic multisymptom illness but are attributable to known clinical illnesses.  The examiner opined that they are less likely than not caused by service.  The Board notes that the examiner did not specifically indicate which clinical illness the Veteran's headaches are attributable to. 

The above evidence establishes that no medical provider has indicated that headaches are directly related to service; however, the March 2005 private medical opinion indicates that headaches are associated with allergic rhinitis.  This opinion supports a finding that the Veteran's headache disability was proximately caused by service-connected allergic rhinitis.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board concludes that service connection for headaches is warranted.  38 C.F.R. § 3.310.  

B.  Anxiety disorder

The Veteran alleges that he has anxiety related to reexperiencing stressors from his service in the Persian Gulf.  

In May 2009, the Veteran had a VA examination for mental disorders.  The examination report noted that the Veteran denied persistent low or depressed mood.  He did suggest some loss of interest in activities.  The Veteran reported that he had recently quit working as an EMT and suspected it was related to having a hard time dealing with injury and death after his experiences in the Gulf as a medic.  

The examiner noted that the Veteran mentioned posttraumatic stress.  The examiner indicated that he reviewed the PTSD symptom domain.  The examiner noted that the Veteran did experience trauma during his deployment to the Persian Gulf.  It was noted that, at that time, there was lots of anxiety about the possibility of chemical warfare.  The Veteran remembered a lot of anticipatory anxiety about this prior to and during deployment.  The Veteran reported that the hardest thing for him was dealing with severely injured people at his job at a hospital.  As part of his job, he unloaded wounded off of helicopters, many of whom ultimately died.  In terms of re-experiencing symptoms, the Veteran noted that he experienced nightmares on average a couple of times per week, often involving severely injured/charred bodies.  The Veteran reported intrusive daytime memories as well, particularly related to the sense of helplessness he had in not being able to help the wounded and knowing many of them would die.  The examiner diagnosed anxiety disorder, not otherwise specified (some symptoms remaining from the Gulf War deployment.)  The examiner noted that the Veteran does continue to experience some anxiety and reexperiencing symptoms surrounding his wartime experience of seeing severely wounded, often dying people in his job transporting individuals into hospital for care, including children.

The VA mental health examination reasonably establishes that the Veteran's current anxiety symptoms are associated with experiences he had in service.  Therefore,  the Board finds that service connection for an anxiety is warranted.  


ORDER

Service connection for headaches is granted.

Service connection for anxiety is granted.  


REMAND

Additional development is warranted with regard to the claims for service connection for body aches and service connection for fatigue.  

In May 2009, the Board remanded this matter to obtain  a VA examination.  The Veteran had a VA examination in May 2009.  The examiner opined that the history of joint pains, body aches and back pains and the examination for joint pains, body aches and back pains do not represent signs and symptoms of an undiagnosed illness or a chronic multisymptom illness but are attributable to known clinical illnesses.  The examiner also opined that the history of fatigue does not represent signs or symptoms of an undiagnosed illness or a chronic multisymptom illness but is attributable to a known clinical illness.  

The examiner did not specifically state what known clinical illnesses the claimed disabilities are related to.  The Board finds that a remand is necessary to obtain an addendum opinion from the VA examiner.  

Accordingly, the case is REMANDED for the following action:

1.  The claims file should be forwarded to the physician who performed the May 2009 VA examination.  The physician should review the entire claims file and should provide an addendum.  The opinion should address the following:

a.  The examiner should identify the known clinical diagnosis to which the claimed disability of body aches, joint and back pain may be attributed.  If the symptomatology is attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that the Veteran's body aches, joint and back pain are related to service.  The examiner should provide a detailed rationale, with references to the record, for the opinion.

b.  The examiner should identify the known clinical diagnosis to which the claimed disability of fatigue may be attributed.  If the symptomatology is attributable to a known clinical diagnosis, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that fatigue is related to service.  


 The examiner should provide a detailed rationale, with references to the record, for the opinion. 

2.  If the examiner who performed the September 2009 VA examination is not available to provide an addendum opinion, the Veteran should be scheduled for a new VA examination.  The examiner should review the claims file and examine the Veteran.  

3.  With respect to the claimed disability of fatigue, the examiner should:

a.  state whether the Veteran currently has chronic fatigue syndrome.

b.  state whether the Veteran's claimed fatigue is associated with a diagnosable illness.  In doing so the examiner is requested to comment as to whether the veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.  If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's fatigue is related to the veteran's service.

c.  if the Veteran's fatigue is not due to a specific disease entity, opine whether fatigue represents an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome.

4.  For the claimed disability of body aches, joint and back pain, the examiner should:

a.  state whether the Veteran's claimed joint aches, body aches and back pain are associated with a diagnosable illness.  In doing so the examiner is requested to comment as to whether the Veteran's symptomatology represents signs and symptoms of, or a manifestation of, an undiagnosed illness or a chronic multisymptom illness, or whether it is attributable to a known clinical diagnosis.  If the symptomatology is attributable to a known clinical diagnosis, the examiner should also provide an opinion as to whether it is as least as likely as not (50 percent or greater likelihood) that the Veteran's joint aches, body aches and back pain are related to service.

b.  if the veteran's joint aches, body aches and back pain are not due to a specific disease entity, opine whether they represent an objective indication of chronic disability resulting from an undiagnosed illness related to the veteran's Persian Gulf War service, or a medically unexplained chronic multisymptom illness, which is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome, fibromyalgia or irritable bowel syndrome.

5.  Thereafter, the RO should readjudicate the claims on appeal based on all of the evidence of record.  If the disposition of the claims remains unfavorable, the RO should furnish the Veteran and his representative a supplemental statement of the case and afford them an applicable opportunity to respond

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


